          Case 8:20-mj-00502-DUTY Document 7 Filed 08/10/20 Page 1 of 2 Page ID #:16



     1
                                                                                 CLERK, U.S. CiST~, r_
                                                                                                  ~~ y i COJRT

     2                                                                                 AIJG i 0 2020
     3

                                                                                ~~-~~          CT OF CALIFORNIA
     4
                                                                           _.                           DEPUTY
     5

     6

     7

     s                        UNITED STATES DISTRICT COURT
     g                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11       UNITED STATES OF AMERICA,                               Case No.: SA a0 - SOS )"~
 12                           Plaintiff,                              ORDER [OF DETENTION]
13
                                                                  AFTER HEARING HELD PURSU~4NT
                vs.                                                   TO 18 U.S.C. § 3148(B)
14         ~~e n Sc`~~ti~~=-z                                       (Alleged Violation of Conditions of
                        Defendant.                                            Pretrial Release)
15

16                                                           A,
1~              A warrant for arrest of the defendant for the alleged violation of conditions of
18       pretrial release having been issued by Judge 1"~or~e ~~ rte.,S. ~~.s~.,of  ~'i~
                                                                                  and the Court
19       having conducted a hearing on the alleged violation(s),
20                                                           B.
21             The Court finds
22       (1~

23             (A) (~ that there is probable cause to believe that the defendant has
24                           committed a Federal, State, or local crime while on release; or
                                          vsih~ i1~~ dru S
                                                                                                                       ~,,
25             ~B~    ~ rl   that thPrP. is   C'.~P.~1' aYl(~ r.()1'1~711'1(`~Ylb P~~~~Anrnr
                                                                                               ~jiu~ t~i~ u~~~iZuali~i iluS

26                           violated any other condition of release, specifically the following:
27                           Tai,V ~l G    ~U    appec~Y
28
          Case 8:20-mj-00502-DUTY Document 7 Filed 08/10/20 Page 2 of 2 Page ID #:17



     1                                   and
     2 (2)
     3        (A) ( ) that based on the factors set forth in 18 U.S.C. § 3142(g
                                                                                },there is no
     4                     condition or combination ofconditions ofrelease that will assure that
     s                     the defendant will not flee or pose a danger to the safety or any other
     6                     person or the community; or
     ~        (B) (~ that the defendant is unlikely to abide by any condit
                                                                           ion or
     8                    combination of conditions of release.
     9                           and/or, in the event of(1)(A)
 10 (3)            (v~that the defendant has not rebutted the presumption that no condition
 11                       or combination ofconditions will assure that the person will not pose
 12                       a danger to the safety of any other person or the community.
 13                                                or
 14 (4)            () that there are conditions ofrelease that will assure that the defendant
1s                        will not flee or pose a danger to the safety ofany other person or the
16                        community,and that the defendant will abide by such conditions. See
1~                        separate order setting conditions.
18                 ( ) This Order shall be stayed for 72 hours in order to allow the
19                       Government to seek review from the [assigned District Judge]
20                       [criminal duty District Judge].
21                                                or
22                                                C.
23           (+/~ IT IS ORDERED that the defendant be detained prior to trial.
24

25       DATF,D~    8/~oaao                                    ~
2h I                                           LJNITE~ STATES 1L~A~ISTRA'I'E J~J~GE
27

28

                                                  2
